Opinion oe ti-ie Court by
Judge Lindsay:
Erom the evidence it is clear that a very considerable portion of the original indebtedness of Myers to Kendall was composed of usurious interest. It seems, however, that in a transaction between Myers and Elihu Price, the latter, for a valuable consid*540eration, assumed, to pay the entire amount of the indebtedness to Kendall, and that the note upon which the judgment in this action was rendered was executed in pursuance of that agreement and in lieu of those held by Kendall on Myers. It is proven by Myers, who is the witness of the appellant, that he neither authorized nor requested them to defend their note upon the ground that Kendall had exacted usurious interest from him. As Myers nor Kendall have^exacted such interest from the appellant it is difficult to perceive any ground upon which their attempted defense can be sustained. The judgment of the circuit court must be affirmed.

Oord, for appellant.


Andrews, for appellee.